—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 28, 1995, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Etheridge, 29 AD2d 679; People v Roldan, 124 Misc 2d 279; see also, People v Jones, 44 NY2d 76, cert denied 439 US 846). Examination of the record establishes that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). Further, during his plea allocution the defendant admitted that there was a factual basis for the plea, and even now he does not assert his innocence of the charges (see, People v Jones, supra, at 82; People v Etheridge, supra).
The defendant’s remaining contention has no merit. Rosenblatt, J. P., Pizzuto, Krausman and Florio, JJ., concur.